Smith, P. J.
The plaintiff sued the defendant by attachment to recover $132 on a promissory note. The writ was levied on thirty acres of corn in the field and two stacks of wheat.
The interpleader, by leave of court, filed his inter-plea claiming that the attached property was not that of the defendant but of the interpleader. The plaintiff by its answer put in issue the allegations of the interplea. There was a trial resulting in judgment for interpleader and the plaintiff appealed.
The plaintiff complains of the action of the court in giving for interpleader an instruction which told the jury that if they believed from the evidence that the interpleader was at the time the property was attached the owner or entitled to the possession thereof to find for him. *379The court, at the request of the plaintiff, by an instruction further told the jury that before the interpleader was entitled to recover the property in controversy he must prove to- their satisfaction by a preponderance of the evidence that he was the owner thereof at the time of the attachment. The issue made by the pleadings was whether the plaintiff was the owner and entitled to the possession of the attached property. Owner and entitled to the possession at what time? We answer at the time of the attachment, for the reason, if for no other, that both the instructions already referred to of plaintiff and interpleader, submitted the case to the jury on that distinct theory. The jury was required by these instructions to determine the ownership at the time of the attachment; the plaintiff, therefore, can not be heard to complain of the error, if such it was, that was common.
tTce^cropif:Rmd-
The plaintiff further contends that the inter-pleader’s instruction is further erroneous in permitting a recovery for the entire crop of corn attached. The corn in dispute, was attached on the seventeenth day of August, 1895.. The’ownership of the interpleader is, as we have seen, to be determined as of that date. Now suppose, as the plaintiff insists, that the inter-pleader was then bound by the obligation of his lease to his landlord to deliver in the crib at gathering time one third of the corn grown by him on the leased premises in discharge of the rent, was he, nevertheless, not then the owner of the corn and entitled to the possession thereof? The courts will take judicial notice within their territorial jurisdiction of the season of the year in which such cereals as corn, wheat and oats usually mature and are harvested. Corn does not usually mature in Vernon county by the seventeenth of August. Nor can it be prudently, nor is it custom*380arily gathered for two months later. It could hardly be contended that the landlord was either the owner or entitled to the possession of one third of the corn at the time of the attachment. The annual rent was not due at that time. McFarlane v. Williams, 107 Ill. 33.
-: interplea: landlord and sheriff: plead-
It is true the landlord had a lien on the crop for the rent, but until the interpleader, as tenant, was in arrears with respect thereto, the lien could not be enforced. The landlord was not entitled to the possession of the crop at the time of the attachment. The interpleader was in the lawful possession of the premises and of the ungathered crop-of corn standing thereon. If he was deprived of the possession by the attachment he had a right to regain it.
If the sheriff levying the attachment afterward turned over any part of the crop to the landlord, that did not raise an issue that could be investigated under the pleadings in the present case. Such evidence did not tend to prove that the interpleader at the time of the levy of the attachment was not the owner in law or in fact of the corn and was not entitled to the possession thereof. Where, as here, the interpleader’s general allegation of ownership of the attached property and consequent right of possession are putin issue, any proof on the part of the plaintiff which went to show that the interpleader at the time of the levy of the attachment, was not the actual owner and was not entitled to the possession thereof, was admissible under general issue, even though it extended to the issue of fraud in the acquisition of the interpleader’s title, or that the ownership was in a third party. Young v. Glascock, 79 Mo. 577, and cases there cited. The rule is that where a cause of action which once existed has been determined by some matter which subsequently transpired, such new matter must be specially pleaded. *381Greenway v. James, 34 Mo. 328; Young v. Glascock, supra. The interpleader was the owner and consequently entitled to the possession of the property at the time of the attachment and if, after this, any change took place in the status of the property, or if the sheriff turned over part of it to the interpleader’s landlord so that the interpleader’s rights, with respect to the ownership, were altered or diminished, this, if a matter of defense according to the rule just adverted to, should have been specially pleaded. Such evidence was not admissible under the general issue pleaded.
~rudtahin'
It was alleged in the interplea that the interpleader was the owner and entitled to the possession of the property. The instructions of both inter-pleader and the plaintiff were, in substance, alike, except that of the interpleader contained the additional words, “or entitled to the possession.” The evidence of the plaintiff tended to show that he was the owner of the property, and therefore entitled to the possession. There was no evidence adduced tending to show that he claimed to be entitled to the possession otherwise than as the absolute and unqualified owner. The instruction, therefore, in telling the jury that if they believed from the evidence that the interpleader was the owner “or entitled to the possession” to find for him, was not improper. It was no more than a declaration to the effect that if he was the owner and entitled to the possession of the property he ought to recover. There was no allegation or proof offered that the interpleader claimed a mere special ownership in or lien upon the property and that he predicated his right to the possession on such special ownership or lien. If the interpleader’s instruction is broader than the issue made by the pleadings we can not see, in view of the *382evidence just alluded to, bow tbe plaintiff was in any way harmed thereby. We therefore are not of the opinion that the plaintiff’s objections to the inter-pleader’s instruction were well taken.
ju^y;1 judicial
At the trial the interpleader testified that he had rented the land on which the crop of corn in controversy'was grown, of one Bishop, who was the agent of Ellis, the owner. This was material. After the verdict the plaintiff filed a motion for a new trial, alleging as grounds therefor, amongst others, that the interpleader had at the trial committed willful perjury in giving, the foregoing testimony. And in support of this ground of its motion produced the affidavit of Bishop, the person referred to in the testimony and motion, which was to the effect that the affiant never had any business with the interpleader in reference to the Ellis farm, and that he had never rented it to him at any time, etc. The statute is that a new trial may be granted “when the court is satisfied that perjury has been committed by a witness and is also satisfied that an improper verdict has been occasioned by it and that the party has a just cause of action or defense.” B. S., sec. 2240. - This is a separate and distinct ground on which a court may grant a new trial. The supervisory courts will not interfere with the discretion exercised by the lower court in granting or refusing a new trial in the absence of the appearance of unjudi-cial discretion. An indiscriminate interference by them with matters of pure discretion in such lower courts would, in the end, be productive of more injustice than the refusal to interfere in any case. It frequently happens that there are circumstances influencing the action of the lower court which can not be spread upon the record. These considerations should *383induce the greatest caution on our part in the exercise of the power of review. Rickroad v. Martin, 43 Mo. App. 597; Fretwell v. Laffoon, 77 Mo. 28.
AStrpieaE:NPTri>p-dict.sold:ver'
The lower court heard the testimony of the inter-pleader, together with that of all the other witnesses, and though it appears that Bishop flatly contradicts the interpleader yet there may be some fact or circumstance corroborative of interpleader’s testimony developed during the progress of the trial, not brought upon the record, or if so very imperfectly, which influenced the exercise of the court’s discretion, but the full force of which can be neither seen nor fully appreciated by us, so that we are unwilling to say that the court’s exercise of discretion in refusing to grant a new trial was unjudicial. The lower court was better able than we to determine from- the entire case before it whether or not the interpleader committed perjury in giving his testimony. It may be, too, that the court may have been satisfied of the perjury, but not that the verdict was occasioned by it, or that the plaintiff had a just defense. We therefore do not feel at liberty to interfere with the discretion of the court in refusing a new trial.
Where the property attached has been sold, the issue on the int'erplea is still whether the property is that of the interpleader or not, and the verdict must respond to that issue instead of being for the money. Nolan v. Deutsch, 23 Mo. App. 1; Mills v. Thompson, 61 Mo. 415; Hewson v. Tootle, 72 Mo. 632. Applying this rule to the verdict and judgment in the present case, it is obvious the plaintiff’s objection thereto is without merit.
After looking through the whole record we have been unable to discover that any error was committed *384by the lower court against the plaintiff materially affecting the merits, and it therefore results that the judgment must be affirmed.
All concur.